Citation Nr: 9924605	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-43 132	)	DATE
	)
	)                                    

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to December 1945.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In September 1997, the Board 
remanded the case to the RO for further development.  The 
case has recently been returned to the Board for appellate 
consideration.  


FINDING OF FACT

The claim of entitlement to service connection for a right 
knee disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that in January 
1945 he was seen with a complaint of a left groin mass for 
the previous four days found on a routine physical aboard 
ship with no history of pain, injury or discomfort.  He was 
hospitalized in January 1945 for a diagnosed indirect left 
inguinal hernia.  It was also mentioned in the medical 
history that he had no serious illnesses or operations and 
that his general health had been good.  The extremities were 
described as negative on physical examination.  The record 
shows that after hernioplasty he was placed on leave, and 
when he returned in March 1945, he complained of aching in 
both knees and thighs, and was admitted to another military 
hospital.  

An April 1945 clinical record entry reported his statement 
that he was no better and an examiner found crepitation on 
motion of both knees but no effusion.  A special examination 
and treatment request was made in view of his knee complaints 
and hot tub bath and massage were recommended.  On one 
occasion later in April he complained of hand and back pain, 
and on another of pain and crepitus of the ankles.  In June 
1945 he was found fit for duty and released from the 
hospital. 

The report of a separation medical examination in December 
1945 shows that the extremities were found to be normal and a 
left hernia was listed in the history of illnesses or injury.  

On his initial VA compensation application in 1946, the 
veteran mentioned only the hernia and skin infection in 
service and treatment after service for a skin infection.  A 
VA letter in 1951 invited the veteran to submit medical 
evidence of treatment for any joint pain as well as a medical 
statement regarding treatment for the service-connected 
hernia. 

VA medical examinations in 1959 and 1960 show that the 
veteran's complaints were limited to the post operative left 
inguinal hernia.  In 1960 J. R., M.D., reported having 
treated the veteran for hernia complaints.  

VA outpatient and medical examination reports in 1974 are 
also limited to hernia complaints.  E. G., M.D., reported 
having treated the veteran in 1975 and 1976 for the inguinal 
hernia and in 1976 for ankle swelling and foot pain.  On a VA 
examination in 1977 his complaints and the examination 
findings were limited to the feet and ankles.  More recent 
medical records on file show treatment from the mid 1980's 
through the late 1990's for other disorders. 

The veteran in correspondence to the RO in September 1995 
recalled that it was during the invasion of New Guinea that 
he sustained the hernia carrying ammunition and at the same 
time he was wounded in the right knee and treated by a 
pharmacist with sulfa and a bandage.  

The veteran recalled that when he was hospitalized for the 
hernia operation, treatment for the right knee and leg was 
continued.  He stated that the full hospital record from 
January to June 1945 should be obtained, as the summaries 
were not sufficiently detailed to establish his claim.  

VA outpatient treatment records show that in September 1995 
the veteran reportedly presented to the "drop in clinic" 
with a complaint of a painful right knee and an old injury 
since the service.  Later the same day he reported right knee 
pain of more than 50 years after an alleged injury in the 
military.  

An orthopedic clinic record entry in October 1995 reported a 
wound of the medial right knee in 1945, complaints that 
included giving out of the knee, aching and occasional 
swelling.  Examination findings included a scar of the medial 
right knee and X-ray evidence of minimal arthritic spurs.  
The diagnosis of arthritis of the right knee made at this 
time was also reported in October 1996.  

In June 1996 correspondence to the RO the veteran recalled 
that his ship, the SS SEA SCAMP, was attacked by the Japanese 
during the New Guinea invasion and that he was wounded in the 
area of the right knee by a missile that penetrated his leg 
and exited across the shin bone.  He recalled being treated 
by medical personnel assigned to the ship and being "laid 
up" for over two weeks while the wounds were healing.

In June 1996, C. Algood, M.D., reported that the veteran had 
complained of progressive right knee pain and that 
examination showed an obvious scar along the medial aspect of 
the right leg and a deformity along the bone in his lower 
right leg that apparently had resulted from a gunshot would 
he sustained during the invasion of New Guinea in 1945 that 
progressively worsened to the point that he had several 
evaluations by VA.  Dr. Algood stated that he would concur 
that the injury appeared to be service-connected.

Pursuant to the Board remand the veteran's representative 
submitted Navy archive records for the SS SEA SCAMP from 
November 2, 1944, to January 15, 1945, which show the veteran 
reported to the vessel in early November 1944 and was 
detached on January 18, 1945, for surgical treatment of a 
hernia.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309 (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).




A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).


In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim for service connection for a right knee disability 
is not well grounded and must be denied.   

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions, provided in writing cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak, 2 Vet. App. at 
611 (1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  The veteran cannot 
succeed by an attempt to link arthritis of the right knee 
first shown approximately 50 years after service to a claimed 
incident of service without competent evidence and his 
allegations alone are not competent evidence.  

The Board remanded the case in view of the evidence that 
included references to a wound in combat aboard ship in World 
War II.  The Board believed it was necessary to explore the 
possible combat related etiology for the veteran's current 
right knee disability.  The appellant was asked to assist in 
the production of other evidence that the Board viewed as 
potentially helpful in making an informed decision.  He did 
respond to the RO request made pursuant to the Board remand 
and the Board appreciates his contribution to the record.  

It also appears that the RO was very conscientious in seeking 
additional medical records and other service records that the 
Board believed to be necessary for a fair adjudication of the 
claim.  Inquiries were directed to sources and records were 
located or their nonavailability was explained.  In 
particular the RO had previously sought VA treatment records 
from the mid 1970's, but none were located.

The RO contacted the appellant and service department 
regarding pertinent records and in so doing has extended to 
the appellant preliminary or threshold assistance that may 
voluntarily be accorded a claimant by VA at the initial 
stages of a claim.  The Board did not order an examination 
but left that decision to the RO after it reviewed any 
additional evidence received as a result of the development 
asked for in the remand order.  

The case law at this time does not appear to be in conflict 
with this interpretation.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997); Sarmiento v. Brown, 7 Vet. App. 80, 85-86 
(1994).  See also Carbino v. Gober, 10 Vet. App. 507, 510-11 
(1997).  Therefore, the Board is of the opinion that no 
further duty to assist in development is necessary.  The RO 
has conscientiously sought to develop the claim and the 
appellant assisted in the location of additional evidence.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board in 
remanding the case did not intend to convey an impression 
that the claim was well grounded.  And, as the Board finds 
the claim is not well grounded, there is no burden upon the 
Board to require further examination.  Brewer v. West, 11 
Vet. App. 228 (1998).

The Board believes that the veteran has not produced any 
competent evidence supporting his contention.  As a well 
grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the veteran's claim for service 
connection is not well grounded.  The absence of competent 
medical evidence linking right knee arthritis to service on a 
direct basis is a critical element missing, and in this case 
requires probative medical evidence.  He contends, in 
essence, that he has such disability of the right knee that 
is linked to combat in service.  The Board must point out 
that the administrative records that detail events during his 
service aboard the SEA SCAMP, including medical treatment, do 
not document claimed combat or a right knee wound as 
described by the veteran.  

The service medical records, VA and private treatment records 
for many years after service do not mention the right knee in 
the context of relating an injury linked to service.  The 
first references appear many decades after service and the 
evaluation in 1995 by VA is notable in reporting an alleged 
injury in service.  

The statement of Dr. A. in 1996 obviously relied on by the 
veteran is entitled to no greater probative weight than the 
evidence upon which it was based.  The veteran reported the 
same history to VA examiners in 1995 and Dr. A. undoubtedly 
relied on a similar history from the veteran in forming his 
opinion.  

It appears that this claim is controlled by the decision in 
Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995) in holding that self 
reported history unenhanced by additional comment does not 
constitute competent medical evidence.  

The Board must point out that the service medical records 
materially contradict the veteran's recollection regarding a 
right knee wound and the Board does not choose to overlook 
the obvious contradictions.  First, he was seen for a hernia 
initially in 1945 and at that time there was no mention of a 
right knee wound.  Unfortunately, his belief that the 
complete hospital record would support his claim is unfounded 
as neither the original records from the initial 
hospitalization nor those of his subsequent extended 
inpatient stay after returning from convalescent leave in 
early 1945 report any reference to a right knee wound.  

The Board views as significant that when his knee pain 
complaints were evaluated in 1945, there was no indication by 
history or examination of a preexisting wound of the right 
knee.  Further, the veteran has described what appears 
consistent with a significant wound and it is notable that no 
right knee wound was mentioned on the separation medical 
examination, which as noted previously reported normal 
extremities.  Nor was the right knee mentioned on the initial 
VA benefit application in 1946 or on VA examinations though 
the mid 1970's.  Although he recently mentioned a 50-year 
history of right knee pain, the record simply does not 
support such symptomatology linked to any incident of 
service.

The 1996 decision of the RO considered the claim and denied 
it on the merits, and in so doing accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground the claim on the basis 
of a claimed wound in service.  

The issue has been considered herein solely on that basis and 
it is not otherwise contended.  No additional evidence has 
been produced supporting the claim.  The contemporaneous 
records serve to contradict the veteran's claimed link to 
service for the current right knee arthritis.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir.1997); Epps, supra.

As the appellant's claim for service conection for a right 
knee disability is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for a right knee 
disability, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

